Exhibit 10.6

 

AGREEMENT

 

        This Agreement ("Agreement") is entered into by and between Sergio
Traversa ("Director" or "you") and Actinium Pharmaceuticals, Inc. (the "Company"
or “Actinium”), and confirms the agreement that has been reached with you in
connection with your resignation as a director of the Company (together, the
“Parties”).

 

1.    Director Resignation.    Based on discussions with the board of directors
(the “Board”) of the Company about your intent to focus your attention on
matters external to Actinium, you and the Board mutually agree that your
resignation shall be effective as of June 6, 2017 (the "Resignation Date") and
as of such date you shall cease to be a member of the Board of the Company,
including any Board committees (as well as of the Board of Directors of any of
the Company's subsidiaries).

 

2.    Director Compensation. In consideration of your execution of this
Agreement and your compliance with its terms and conditions, the Company agrees
to pay or provide you (subject to the terms and conditions set forth in this
Agreement) within five days of the Resignation Date, with the Company’s standard
director compensation and committee fees until December 31, 2017.  

 

3.    Options.    Each of your outstanding vested options, as well as 69,000
unvested options granted prior to December 31, 2016, to acquire Company common
stock shall also be exercisable until the end of the term of each option grant
agreement. 

 

4.    Indemnification. The agreements entered into by and between the Company
and you and the indemnification sections of the other agreements shall remain in
full force and effect and shall not limit any greater rights provided and/or
available to you by any Directors and Officers liability insurance policy,
applicable documents or as a matter of law.

 

5.    No Other Payments or Benefits.    You acknowledge and agree that, subject
to Section 2 of this Agreement, other than the payments and benefits expressly
set forth in this Agreement, you have received all compensation to which you are
entitled from the Company, and you are not entitled to any other payments or
benefits from the Company. The Company also agrees to directly pay to counsel of
your choosing the legal expenses you incur in connection with this Agreement.

 

6.    Nondisparagement.     The Parties agree that each Party, will not, with
intent to damage, disparage or encourage or induce others to disparage the other
Party, including, as it relates to the Company, the Company’s subsidiaries and
affiliates, together with all of their respective past and present directors and
officers and each of their successors and assigns (collectively, the "Company
Entities and Persons"). Nothing in this Agreement is intended to or shall
prevent you or the Company from providing, or limiting testimony in response to
a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. The Parties
each agree that each Party will notify the other Party in writing as promptly as
practicable after receiving any request for testimony or information in response
to a subpoena, court order, regulatory request or other judicial, administrative
or legal process or otherwise as required by law, regarding the anticipated
testimony or information to be provided and at least ten (10) days prior to
providing such testimony or information (or, if such notice is not possible
under the circumstances, with as much prior notice as is possible).

 

7.    Cooperation.    Prior to and after the Resignation Date, you agree that
you will reasonably cooperate with the Company, its subsidiaries and affiliates,
at any level, and any of their officers and directors, shareholders
(A) concerning requests for information about the business of the Company or its
subsidiaries or affiliates or your involvement and participation therein, (B) in
connection with any investigation or review by the Company or any federal, state
or local regulatory, quasi-regulatory or self-governing authority (including,
without limitation, the Securities and Exchange Commission) as any such
investigation or review relates to events or occurrences that transpired while
you were a director of the Company and (C) with respect to transition and
succession matters (although you and the Company agree that any such transition
and succession matters shall be concluded by the Resignation Date). Your
reasonable cooperation may include, but not be limited to (taking into account
your personal and professional obligations, including those to any new employer
or entity to which you provide services), being available to meet and speak with
officers or employees of the Company and/or the Company's counsel at reasonable
times and locations, executing accurate and truthful documents and taking such
other actions as may reasonably be requested by the Company and/or the Company's
counsel to effectuate the foregoing. You shall be entitled to reimbursement,
upon receipt by the Company of suitable documentation, for reasonable and
necessary travel and other expenses (including the reasonable attorneys’ fees
actually incurred in the event a conflict of interest between you and the
Company necessitates you retaining your own counsel in order to provide the
cooperation hereunder) which you may incur at the specific request of the
Company and also any lost compensation due to fulfilling the obligations imposed
by the Company or its representatives in such matters and as approved by the
Company in advance and in accordance with its policies and procedures
established from time to time.

 

 1 

 

 

8.   Mutual Releases. You agree that, in consideration of this Agreement, you
hereby waive, release and forever discharge any and all claims and rights which
you ever had, now have or may have against the Company and any of its
subsidiaries or affiliated companies, and their respective successors and
assigns, current and former officers, agents, directors, representatives and
employees, various benefits committees, and their respective successors and
assigns, heirs, executors and personal and legal representatives (the “Company
Released Parties”), based on any act, event or omission occurring before you
execute this Agreement arising out of, during or relating to your services with
the Company or the termination of such services, except as provided below. This
waiver and release includes, but is not limited to, any claims which could be
asserted now or in the future, under: common law, including, but not limited to,
breach of express or implied duties, wrongful termination, defamation, or
violation of public policy; any policies, practices, or procedures of the
Company; any federal or state statutes or regulations. Notwithstanding the
foregoing, the Parties agree that you are not waiving any claims or rights: (a)
that may arise after the date on which you sign this Agreement, including the
right to enforce this Agreement; (b) that cannot be released as a matter of law;
(c) to accrued, vested benefits under any benefit, stock, savings, insurance or
pension plan of the Company; and (d) to indemnification, advancement
contribution or defense, which are expressly reserved as set forth in Section 4
hereof.

 

The Company Released Parties hereby waive, release and forever discharge any and
all claims and rights which such party ever had, now has or may have against
you, and your respective successors and assigns, and your respective successors
and assigns, heirs, executors and personal and legal representatives, based on
any act, event or omission occurring before you execute this Agreement arising
out of, during or relating to your services with the Company or the termination
of such services, except as provided in Section 9 below. This waiver and release
includes, but is not limited to, any claims which could be asserted now or in
the future, under: common law, including, but not limited to, breach of express
or implied duties, wrongful termination, defamation, or violation of public
policy; any policies, practices, or procedures of the Company; any federal or
state statutes or regulations.

 

9.    Enforcement. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible. Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable. In addition, you agree
that your willful and knowing failure to return Company property that relates to
the maintenance of security of the Company Entities and Persons shall entitle
the Company to injunctive and other equitable relief.

 

10.    Successors. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

11.    Choice of Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law.

 

12.    Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.(signature page follows)

 

 2 

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

 



Signature:    Actinium Pharmaceuticals, Inc.                    /s/ Sandesh  
Date: June 6, 2017     Sandesh Seth, Chairman & CEO                   /s/ Sergio
Traversa   Date: June 6, 2017     Sergio Traversa    

 

 

3



 

 